Citation Nr: 1515091	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for spondylolisthesis, L5-S1,with invertebral disc syndrome.

2.  Entitlement to an initial rating in excess of 40 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied a rating in excess of 20 percent for the Veteran's back disability based on his claim received on June 3, 2010.  

During the course of the appeal, in a July 2013 rating decision, the RO awarded a 60 percent rating for the Veteran's back disability, effective July 1, 2010, which was the day after his temporary total evaluation ended.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Such rating decision also granted separate ratings of 40 percent and 20 percent for radiculopathy of the right and left lower extremities, respectively, effective June 3, 2010, pursuant to the General Rating formula for Diseases and Injuries of the Spine, Note (1), which provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  As such ratings are part and parcel of the Veteran's claim for an increased rating for his back disability and have been awarded during the appeal period, the Board has jurisdiction over the propriety of the assigned ratings and has included them on the title page. 

In his March 2013 appeal to the Board, the Veteran, through his representative, indicated his intention to appeal all issues listed in the statement of the case issued that same month.  The Board notes that the statement of the case only listed the Veteran's claim for an increased rating for his back disability; however, the representative argued that the Veteran was entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this regard, an April 2014 Decision Review Officer decision granted entitlement to a TDIU, effective June 3, 2010, the date VA received the Veteran's claim for an increased rating for his back disability.  

The Board notes that, in addition to the paper claims file, this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  In addition to the VBMS file, the Veteran has a paperless, electronic file in Virtual VA.  A review of the VBMS and Virtual VA files reveal that the documents contained therein are either duplicative of records already associated with the paper file, or irrelevant to the claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In this regard, the record indicates that there are outstanding Social Security Administration (SSA) records.  Specifically, in a September 2012 report of VA examination, a VA medical provider noted that the Veteran has been receiving SSA disability benefits, possibly for his service-connected back disability, since 2011.  The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that a remand is necessary in order to obtain and associate with the claims file a copy of SSA's determination on any claims filed by the Veteran, and copies of all medical records underlying that determination.

The Board notes that, in addition, there may be outstanding VA treatment records.  In a June 2011 statement, the Veteran's then-representative indicated that the Veteran had received medical treatment at the Baltimore, Maryland, VA Medical Center, approximately ten weeks previously.  However, the Veteran's claims file only contains medical records dated through January 2011.  The record shows that, in addition to the Baltimore facility, the Veteran receives medical treatment at the VA Medical Center in Martinsburg, West Virginia.  Therefore on remand, all VA treatment records, from both facilities and dated from January 2011 to the present, should be obtained.

Thereafter, the AOJ should review the newly obtained treatment records and conduct any additionally indicated development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of his claims. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the VA Medical Centers in Martinsburg, West Virginia and Baltimore, Maryland dated from January 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should request that the Social Security Administration furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Thereafter, the AOJ should review the newly obtained treatment records and conduct any additionally indicated development, to include affording the Veteran any VA examinations deemed necessary for the adjudication of his claims. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




